UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7875



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OBADYA HANIFI ABED, a/k/a Beta,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-97-24)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Obadya Hanifi Abed, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Obadya Hanifi Abed appeals from the criminal judgment

entered on August 31, 1998.    We dismiss the appeal for lack of

jurisdiction.

           In criminal cases, the defendant is accorded ten days

after entry of the district court’s final judgment or order to note

an appeal, see Fed. R. App. P. 4(b)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(b)(4).

This appeal period is “mandatory and jurisdictional.”       United

States v. Raynor, 939 F.2d 191, 196 (4th Cir. 1991).   The district

court’s final judgment was entered on the docket on August 31,

1998.    Abed’s notice of appeal was filed on November 7, 2005.

Because Abed failed to file a timely notice of appeal or to obtain

an extension of the appeal period, we dismiss the appeal.*      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




     *
      Additionally, we note that Abed previously filed an appeal of
this case, and we affirmed the judgment of the district court. See
United States v. Abed, No. 98-4637 (4th Cir. Jan. 10, 2000)
(unpublished).

                              - 2 -